DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/8/2021 has been entered. Claims 1-11 and 15-31 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 10/6/2020.

Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/370,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8 a semicolon is missing at the end of the phrase.
Claim 1, line 23 there is a comma directly followed by a semicolon.  
Claim 28, line 23 recites “a portion of one of the first branching source paths” in regards to the second heat exchanger. The examiner believes the applicant meant to say the second branching source paths instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, 18-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,932,074, hereinafter Hoiss in view of United States Application Publication No. 2005/0016828, hereinafter Bednarek, United States Application Publication No. 2009/0050467, hereinafter Fickenscher and United States Application Publication No. 2009/0082906, hereinafter Sanderson.

Hoiss fails to teach a compressor receiving source water vapor and producing compressed vapor; a purifier comprising: an evaporator that receives source water, the evaporator transforms source water to source water vapor and concentrate a steam chest fluidly connected to the evaporator and to the compressor; a condenser fluidly connected to the compressor, the condenser transforming compressed vapor into distillate.
Bednarek teaches a fluid vapor distillation device with a compressor (Bednarek, item 100) receiving source water vapor and producing compressed vapor (Bednarek, paragraph [0061]); a purifier comprising: an evaporator (Bednarek, item 600) that receives source water (Bednarek, figure 1A), the evaporator transforms source water to source water vapor and concentrate (Bednarek, paragraph [0061]); a steam chest (Bednarek, item 55) fluidly connected to the evaporator and to the compressor (Bednarek, paragraph [0103]); a condenser (Bednarek, item 200) fluidly connected to the compressor (Bednarek, figure 1A), the condenser transforming compressed vapor into distillate (Bednarek, paragraph [0061]) so as to create a system for purified water which is especially efficient (Bednarek, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a compressor receiving source water vapor and producing compressed vapor; a purifier comprising: an evaporator that receives source water, the evaporator transforms source water to source water vapor and concentrate a steam chest fluidly connected to the 
Hoiss and Bednarek fail to teach a distillate sensor, receiving the distillate temperature, determining the difference between a first target temperature and the distillate temperature measurement; and split the source water from the fluid source between the first heat exchanger and the second heat exchanger based on the difference between the first target temperature and the distillate temperature measurement.
Fickenscher teaches an apparatus for processing water in which has a distillate sensor (Fickenscher, paragraph [0010]), receiving the distillate temperature (Fickenscher, paragraph [0010]), determining the difference between a first target temperature and the distillate temperature measurement (Fickenscher, paragraph [0010]); and split the source water from the fluid source using the at least one source proportion valve between the first heat exchanger and the second heat exchanger in a first operating mode based on the difference between the first target temperature and the distillate temperature measurement (Fickenscher, paragraph [0010]) so that constant processing conditions can be maintained (Fickenscher, paragraph [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a distillate sensor and to receive the distillate temperature, determine the difference between a first target temperature and the distillate temperature measurement; and split the source water from the fluid source between the first heat exchanger and the second heat exchanger using the source proportion valve based on the difference between the first target temperature and the distillate temperature measurement because it would allow for the maintaining of constant processing conditions (Fickenscher, paragraph [0010]).
Hoiss, Bednarek and Fickenscher fail to teach a controller which is configured to perform the operations of controlling the proportioning valves.
Sanderson teaches a system for water purification which has a controller to move the valve based upon input so that the valve moves smoothly to the valve position target (Sanderson, paragraph [0046]).

Regarding claim 16, Hoiss, Ficknscher and Sanderson teach all limitations of claim 1; however, they are silent as to the first target temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum target temperature to a range of 20-25°C which would allow the evaporation and control of the system to occur (MPEP § 2144.05 (II)).  
Regarding claims 18 and 19, Hoiss, Ficknscher and Sanderson teaches all limitations of claim 1; however, they fail to teach a concentrate sensor assembly which measures the concentrate temperature and controls at least one source proportioning valve gating source water based on a difference between two temperatures. 
Fickenscher teaches an apparatus for processing water in which has a distillate sensor (Fickenscher, paragraph [0010]), receiving the distillate temperature (Fickenscher, paragraph [0010]), determining the difference between a first target temperature and the distillate temperature measurement (Fickenscher, paragraph [0010]); and split the source water from the fluid source between the first heat exchanger and the second heat exchanger based on the difference between the first target temperature and the distillate temperature measurement (Fickenscher, paragraph [0010]) so that constant processing conditions can be maintained (Fickenscher, paragraph [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a concentrate sensor and to receive the concentrate temperature, determine the difference between a third target temperature and a condensate temperature measurement; and split the source water from the fluid source between the first heat exchanger and the second heat exchanger based on the difference between the first target temperature and the distillate temperature measurement because it would allow for the maintaining of constant processing conditions (Fickenscher, paragraph [0010]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum third temperature to be a historical average which would allow for controlling of the system and temperatures (MPEP § 2144.05 (II)).  
Regarding claim 21, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hoiss, Fickenscher and Sanderson and the apparatus of modified Hoiss is capable of opening a source proportioning valve gating source. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Hoiss (see MPEP §2114).
Regarding claim 22, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hoiss, Fickenscher and Sanderson and the apparatus of modified Hoiss is capable of having the minimum limit as specified. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Hoiss (see MPEP §2114).
Regarding claim 28, Hoiss teaches a method of a water vapor distillation system (item 11) providing distillate at a controlled temperature, the method comprising: providing a water vapor distillation device (item 11) configured to receive source water from a fluid source and produce distillate, the device comprising: a source flow path (item 16’) that extends from the fluid source and branches into at least a first branching source path (item 23’) and a second branching source path (item 24’); a concentrate flow path (item 36’) comprising a concentrate output; a distillate flow path (item 31’) comprising a distillate output; a first source proportioning valve (items 26’ and 27’) on one of the first and second branching source paths (figure 2); a first heat exchanger (item 28’) comprising at least a portion of the distillate flow path and a portion of one of the first branching source paths (figure 2); a second heat exchanger (item 38’) including at least a portion of the concentrate flow path and a portion of one of the first branching source paths (figure 2).

Bednarek teaches a fluid vapor distillation device with a compressor (Bednarek, item 100) receiving source water vapor and producing compressed vapor (Bednarek, paragraph [0061]); a purifier comprising: an evaporator (Bednarek, item 600) that receives source water (Bednarek, figure 1A), the evaporator transforms source water to source water vapor and concentrate (Bednarek, paragraph [0061]); a steam chest (Bednarek, item 55) fluidly connected to the evaporator and to the compressor (Bednarek, paragraph [0103]); a condenser (Bednarek, item 200) fluidly connected to the compressor (Bednarek, figure 1A), the condenser transforming compressed vapor into distillate (Bednarek, paragraph [0061]) so as to create a system for purified water which is especially efficient (Bednarek, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a compressor receiving source water vapor and producing compressed vapor; a purifier comprising: an evaporator that receives source water, the evaporator transforms source water to source water vapor and concentrate a steam chest fluidly connected to the evaporator and to the compressor; a condenser fluidly connected to the compressor, the condenser transforming compressed vapor into distillate because it would create a system for purified water which is especially efficient (Bednarek, abstract).
Hoiss and Bednarek fail to teach a distillate sensor, receiving the distillate temperature, determining the difference between a first target temperature and the distillate temperature measurement; and split the source water from the fluid source between the first heat exchanger and the second heat exchanger based on the difference between the first target temperature and the distillate temperature measurement.
Fickenscher teaches an apparatus for processing water in which has a distillate sensor (Fickenscher, paragraph [0010]), receiving the distillate temperature (Fickenscher, paragraph [0010]), determining the difference between a first target temperature and the distillate temperature measurement 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a distillate sensor and to receive the distillate temperature, determine the difference between a first target temperature and the distillate temperature measurement; and split the source water from the fluid source between the first heat exchanger and the second heat exchanger based on the difference between the first target temperature and the distillate temperature measurement because it would allow for the maintaining of constant processing conditions (Fickenscher, paragraph [0010]).
Hoiss, Bednarek and Fickenscher fail to teach a controller which is configured to perform the operations of controlling the proportioning valves.
Sanderson teaches a system for water purification which has a controller to move the valve based upon input so that the valve moves smoothly to the valve position target (Sanderson, paragraph [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a controller which controls the at least one proportioning valves because it would allow for the valve to move smoothly to the valve position target (Sanderson, paragraph [0046]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiss, Bednarek, Fickenscher and Sanderson as applied to claim 1 above, and further in view of United States Application Publication No. 2009/0230039, hereinafter Hoenig.
Regarding claim 2, Hoiss, Bednarek, Fickenscher and Sanderson teach all limitations of claim 1; however, they fail to teach the controller is configured to determine a total source proportioning valve duty 
Hoenig teaches a desalination and water purification device in which a duty cycle of a pump is determined so that the level of salt water is maintained in the device (Hoenig, paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to made the controller determine a total source proportioning valve duty cycle and to control the volume of source water because it would allow for the maintaining the level of water in the device (Hoenig, paragraph [0039]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiss, Bednarek, Fickenscher and Sanderson as applied to claim 1 above, and further in view of United States Patent No. 5,207,869, hereinafter Harmoning.
Regarding claim 15, Hoiss, Bednarek, Ficknscher and Sanderson teach all limitations of claim 1; however, they fail to teach an evaporator reservoir (item 13) in fluid communication with the evaporator (figure 2); and an evaporator level sensor disposed in the evaporator reservoir, wherein the evaporator level sensor in communication with the controller, and wherein the evaporator level sensor sends data signals to the controller that provide a level of a water column in the evaporator reservoir; wherein in the second mode, the controller configured to determine the total source proportioning valve duty cycle based, at least in part, on the evaporator level data signal indicative of the level of a water column in the evaporator reservoir.
Harmoning teaches a reservoir for an evaporator which has three level sensors which monitor the fluid level in the reservoir and a controller which monitors the amount of fluid using the three level sensors to determine when to control the device to add or remove water from the reservoir (Harmoning, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an evaporator level sensor which sends data to the controller and to determine the amount of fluid present in the reservoir so that the level required for the system can be maintained (Harmoning, abstract).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiss, Bednarek, Fickenscher and Sanderson as applied to claim 1 above, and further in view of United States Application Publication No. 2011/0147194, hereinafter Kamen.
Regarding claim 17, Hoiss, Bednarek, Fickenscher and Sanderson teach all limitations of claim 1; however, they fail to teach a source fluid temperature sensor which provides the controller data and the controller determines the first target temperature based on the source fluid temperature. 
Kamen teaches a water vapor distillation device in which a sensor is used for determining the inlet temperature of the incoming water and utilizes the sensor data to control different parts of the system (Kamen, paragraph [0677]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a source fluid temperature sensor to the device of Hoiss because it would allow for the use of the temperature data to control different parts of the apparatus (Kamen, paragraph [0677]).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiss, Bednarek, Fickenscher and Sanderson as applied to claim 1 above, and further in view of United States Application Publication No. 2014/0183025, hereinafter Kamen14.
Regarding claims 23 and 24, Hoiss, Bednarek, Fickenscher and Sanderson teach all limitations of claim 1; however, they fail to teach the controller is disposed in an electronics box in heat transfer relationship to the flow path from the source water and the controller being configured to determine an electronics box cooling duty cycle and control a valve.
Kamen14 teaches a water vapor distillation apparatus which cools an electronics control module with source water to keep the electronics control module cool (Kamen14, paragraph [0978]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the controller disposed in an electronic box which is in heat transfer relationship with the source water and to control the amount of source water supplied by a valve because it would keep the electronics control module cool (Kamen14, paragraph [0978]).

Kamen14 teaches a water vapor distillation apparatus which has redundant temperature sensors so that if any one sensor fails the other sensors will provide temperature readings (Kamen14, paragraph [1022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sensor assembly comprise redundant temperature sensors because if any one sensor fails the other sensors will provide temperature readings (Kamen14, paragraph [1022]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiss, Bednarek, Fickenscher and Sanderson as applied to claim 1 above, and further in view of United States Patent No. 4,975,154, hereinafter Palmer and Kamen14.
Regarding claim 26, Hoiss, Bednarek, Fickenscher and Sanderson teach all limitations of claim 26, however, they fail to teach the distillate sensor assembly comprises redundant temperature and conductivity sensors.
Palmer teaches a water purification device in which a conductivity sensor is utilized for the controlling of a pump to allow it to operate only if the sensed conductivity is above a predetermined value (Palmer, abstract).
Kamen14 teaches to contain redundant temperature sensors so that if any one sensor fails the other sensors will provide temperature readings (Kamen14, paragraph [1022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sensor assembly comprise redundant temperature and conductivity sensors because it would allow for the controlling of a pump to only operate if a measured conductivity is above a threshold (Palmer, abstract) and if any one sensor fails the other sensors will provide temperature readings (Kamen14, paragraph [1022]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiss, Bednarek, Fickenscher and Sanderson as applied to claim 1 above, and further in view of United States Patent No. 4,947,983, hereinafter Jost.
Regarding claim 27, Hoiss, Bednarek, Fickenscher and Sanderson teach all limitations of claim 1; however, they fail to teach the first and second heat exchangers are helical.
Jost teaches a distilling apparatus which has a down tube in a helical shape which allows for a great length of down tube and makes it possible to ensure the liquid will have been converted into a vapor by the time the connection point is reached (Jost, column 3, lines 25-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the inner tubes helical in shape because it allows for a great length of down tube and makes it possible to ensure the liquid will have been converted into a vapor by the time the connection point is reached (Jost, column 3, lines 25-30).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoiss, Bednarek, Fickenscher and Sanderson as applied to claim 28 above, and further in view of Hoenig.
Regarding claim 29, Hoiss, Fickenscher and Sanderson teach all limitations of claim 28; however, they fail to teach the controller is configured to determine a total source proportioning valve duty cycle and control the volume of source water received based on the total source proportioning valve duty cycle.
Hoenig teaches a desalination and water purification device in which a duty cycle of a pump is determined so that the level of salt water is maintained in the device (Hoenig, paragraph [0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to made the controller determine a total source proportioning valve duty cycle and to control the volume of source water because it would allow for the maintaining the level of water in the device (Hoenig, paragraph [0039]).

Allowable Subject Matter
Claims 3-11, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1, 16, 18-22 and 28 under 103(A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoiss, Bednarek, Fickenscher and Sanderson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798